--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT made effective the 15th day of October, 2006.

BETWEEN:

> > > Lusora Inc., a company incorporated under the laws of the State of Nevada
> > > having its head office at 1st Floor, 795 Folsom Street, San Francisco,
> > > California 94107 USA
> > > 
> > > (the “Company”)

AND:

> > > Derek James Victor Barber, a businessman with an address at 10880 Ryan
> > > Rd., Richmond B.C. V7A 2G4 Canada
> > > 
> > > (the “Employee”)

WHEREAS the Company would like to engage the Employee as an employee of the
Company, and the Employee would like to be engaged by the Company as an
employee, on the terms and conditions contained herein;

IN CONSIDERATION of the mutual agreements in this Agreement and subject to the
terms and conditions specified in this Agreement, the parties agree as follows:

1.                        Definitions

1.1                     In this Agreement, including the recitals and the
schedules, unless otherwise defined in this Agreement, the defined words and
expressions have the meanings set out in Schedule “A” to this Agreement.

2.                        Scope of Employment

2.1                      Position and Title. The Company engages the Employee as
a full-time employee of the Company. The Employee hereby agrees to such
engagement. The Employee’s title will be Head of Technology and Development.

2.2                      Duties. The Employee will carry out the duties
typically performed by a Head of Technology and Development of a wireless
security company (the “Duties”). The Duties include but are not limited to the
management of all aspects of the Company’s technology and Intellectual Property
from its current development stage to a completed product being offered for sale
to the public, including quality control and testing and the management of the
day-to-day technical operations and further research and development once
products have been offered for sale to the public.

2.3                      Commitment of the Employee. The Employee shall use his
best efforts to promote the interests of the Company, and shall carry out the
Duties honestly, in good faith and in the best interests of the Company.

2.4                      Term. The term of the employment is for three years
commencing October 15, 2006 and ending October 14, 2009.

2.5                      Renewal. The term of Employee's employment shall be
extended automatically, without further action of either party, on October 15,
2009, and on each succeeding anniversary of that date, for terms of one (1)
year, unless on or before ninety (90) days prior to the last day of the term of
Employee's

--------------------------------------------------------------------------------

- 2 -

employment or any extension thereof, the Company or Employee shall notify the
other in writing of its intention not to renew Employee's employment, in which
case Employee's employment shall terminate at the end of the original term or
any extension thereof. If either party notifies the other of its intention not
to renew Employee's employment less than ninety (90) days prior to the end of
the term of this Agreement or any extension thereof, then such termination shall
be effective ninety (90) days from such notice. No notice of non-renewal may be
given by either party after a renewal term has commenced. Any such renewal shall
be upon such terms and conditions set forth herein, unless otherwise agreed
between the Company and Employee. The notice of non-renewal by either party
shall in no way constitute a breach of this Agreement.

3.                        Salary, Bonuses and Benefits

3.1                      Salary. The Company will pay to the Employee a monthly
base salary of CDN $8,000, exclusive of Bonuses and Benefits (the “Salary”). The
Salary will be payable monthly in arrears on the last Day of each month,
commencing on October 31, 2006.

3.2                      Annual Bonus. The Company may pay to the Employee a
bonus of up to 200% of his total annual salary. The amount of any bonus paid
will be determined by milestones to be agreed upon by the Company and the
Employee.

3.3                      Signing Bonus. In recognition of the Employee’s
continued service to the Company since March 2004 and because of the Company’s
desire to maintain its relationship with the Employee, upon the execution of
this agreement by both parties, the Company agrees to grant a signing bonus to
the Employee in the form of restricted common shares (each a “Share”) of the
Company according to the following terms, conditions and schedule:

  (a)

The total number of Shares will be equal to the number of shares of common stock
of the Company that could be purchased with $300,000 at the closing market price
for the Company’s common shares as listed on www.finance.yahoo.com on the
effective date of this Agreement;

        (b)

The Shares will vest in the Employee according to the following schedule:
one-quarter of the Shares will vest on April 15, 2007, one-quarter of the Shares
will vest on October 15, 2007; one-quarter of the Shares will vest on April 15,
2008 and one-quarter of the Shares will vest on October 15, 2008;

        (c)

In the event of termination under Section 4 of this Agreement, the Employee will
not be entitled to any of the Shares which have not vested in the Employee on or
before the date of termination;

        (d)

The shares will be subject to the requirements of any stock exchange, securities
commission or other similar regulatory body having jurisdiction; and

        (e)

The shares will not immediately vest in their entirety upon a Change of Control.

3.4                      Reimbursement of Expenses. The Company will reimburse
the Employee for all reasonable expenses incurred in the performance of his
Duties, and provided that the Employee provides the Company with a written
monthly expense report with supporting documentation, in a form satisfactory to
the Company. The Company will reimburse the Employee for all reasonable fees
incurred by the Employee to obtain legal and tax advice in connection with this
Agreement.

3.5                      Health Insurance. The Company shall provide the
Employee and his dependants with medical and dental insurance coverage
(“Insurance”) in accordance with the Policies of the Company in effect from time
to time.

--------------------------------------------------------------------------------

- 3 -

3.6                      Vacation Entitlement. The Employee shall be entitled to
17 Days paid vacation (“Vacation”) during each full fiscal year of employment
(pro-rated for any partial fiscal years during which the Employee is employed).
In addition, the Employee shall be entitled to paid holidays on the statutory
holidays in British Columbia, Canada. The Employee’s Vacation entitlement will
increase, if at all, in accordance with the Company’s Vacation Policy in place
from time to time.

3.7                      Other Benefits. In addition to the Insurance, Vacation,
Holidays and Shares referred to herein, the Employee shall be entitled to
participate in any other employee benefits which the Company may from time to
time provide to its employees. The Insurance, Vacation, Holidays, Stock Option
and other benefits collectively being referred to herein as the “Benefits”.

3.8                      Deductions and Remittances. The Company shall be
entitled to deduct and retain from the Salary, Bonuses and Benefits due to the
Employee, and remit to the required governmental authority, any amount that it
may be required by law or regulation to deduct, retain and remit including,
without limitation, Federal and Provincial income tax, Canada Pension Plan, and
Employment Insurance deductions and remittances.

4.                        Termination

4.1                      Employee’s Right to Terminate for any Reason. The
Employee may terminate this Agreement and his employment for any reason at any
time upon providing 90 days advance notice in writing to the Company. The
Company shall be obliged to pay the Salary, and any Bonuses and Benefits earned
and accrued but not paid, due up to the date of termination, with such payment
to be made within 6 Days of the date of termination.

4.2                      Company’s Right to Terminate for Cause. The Company may
terminate this Agreement and the Employee’s employment for Cause at any time on
written notice to the Employee. The Company shall pay the Salary and any Bonuses
and Benefits earned and accrued but not paid that are due up to the date of
termination, with such payment to be made within 6 Days of the date of
termination.

4.3                      Company’s Right to Terminate for any Reason. The
Company may terminate the employment of the Employee for any reason at any time
on 90 days written notice to the Employee. The Company shall be obliged to pay
the Salary, and any Bonuses and Benefits earned and accrued but not paid, due up
to the date of termination, with such payment to be made within 6 Days of the
date of termination.

5.                        Confidential Information

5.1                      Confidentiality. All Confidential Information shall,
during the Term of this Agreement and for a period of 12 months thereafter, be
held by the Employee in a fiduciary capacity for the Company, in the strictest
confidence, and shall be used or disclosed by the Employee solely for the
benefit of the Company and its Affiliates, and shall not be used or disclosed by
the Employee, directly or indirectly, for any purpose other than for the benefit
of the Company.

5.2                      Copying and Delivery of Records. The Employee shall
not, either during the Term of this Agreement or for a period of 12 months
thereafter, directly or indirectly, cause or permit any Confidential Information
to be copied or reproduced other than in the ordinary course of the Employee’s
Duties. The Employee shall promptly return to the Company all written
information, disks, tapes, memory devices and all copies of any of Confidential
Information of the Company forthwith upon the Company’s request, at any time, to
do so.

6.                        Intellectual Property

6.1                      Developments. Any information, technology, technical
data or any other thing or documentation whatsoever which the Employee, either
by himself or in conjunction with any third party, has

--------------------------------------------------------------------------------

- 4 -

conceived, made, developed, acquired or acquired knowledge of during the
Employee’s employment with the Company or which the Employee, either by himself
or in conjunction with any third party, shall conceive, make, develop, acquire
or acquire knowledge of (collectively the “Developments”) during the Term or at
any time thereafter during which the Employee is employed by the Company that is
related to the business of the Company or its Affiliates shall automatically
form part of the Confidential Information and shall become and remain the sole
and exclusive property of the Company. Accordingly, the Employee does hereby
irrevocably, exclusively and absolutely assign, transfer and convey to the
Company in perpetuity all world-wide right, title and interest in and to any and
all Developments and other rights of whatsoever nature and kind in or arising
from or pertaining to all such Developments created or produced by the Employee
during the course of performing this Agreement, including, without limitation,
the right to effect any registration in the world to protect the foregoing
rights. The Company shall have the sole, absolute and unlimited right throughout
the world, therefore, to protect the Developments by patent, copyright,
industrial design, trademark or otherwise and to make, have made, use,
reconstruct, repair, modify, reproduce, publish, distribute and sell the
Developments, in whole or in part, or combine the Developments with any other
matter, or not use the Developments at all, as the Company sees fit.

6.2                      Protection of Developments. The Employee does hereby
agree that, both before and after the termination of this Agreement, the
Employee shall perform such further acts and execute and deliver such further
instruments, writings, documents and assurances (including, without limitation,
specific assignments and other documentation which may be required anywhere in
the world to register evidence of ownership of the rights assigned pursuant to
this Agreement) as the Company shall reasonably require in order to give full
effect to the true intent and purpose of the assignment made under Section 6
hereof. If the Company is for any reason unable, after reasonable effort, to
secure execution by the Employee on documents needed to effect any registration
or to apply for or prosecute any right or protection relating to the
Developments, the Employee hereby designates and appoints the Company and its
duly authorized officers and agents as the Employee’s agent and attorney to act
for and in the Employee’s behalf and stead to execute and file any such document
and do all other lawfully permitted acts necessary or advisable in the opinion
of the Company to effect such registration or to apply for or prosecute such
right or protection, with the same legal force and effect as if executed by the
Employee.

7.                        Remedies

7.1                      Injunctive Relief and Remedies not Exclusive. In the
case of a breach of this Agreement by the Employee, in addition to any other
remedy available to the Company or to its Affiliates, the Company and its
Affiliates shall be entitled to seek relief by way of restraining order,
injunction, decree or otherwise. The remedies provided to the Company and its
Affiliates under this Agreement are cumulative and not exclusive to each other,
and no such remedy shall be deemed to affect any right to which they are
entitled to seek at law, in equity or by statute.

8.                        General

8.1                      Time. Time shall be of the essence in this Agreement.

8.2                      Severability. If any whole or partial provision of this
Agreement (the “Offending Provision”) is declared or becomes unenforceable,
invalid or illegal for any reason whatsoever, then the remainder of this
Agreement shall remain in full force and effect as if this Agreement had been
executed without the Offending Provision.

8.3                      Assignment and Enurement. This Agreement is not
assignable by the Employee in whole or in part without the prior written consent
of the Company. This Agreement shall enure to the benefit of and be binding on
the parties and their respective heirs, executors, administrators, successors
and permitted assigns.

8.4                      Currency. Unless otherwise specified herein, all
references to currency are to U.S. dollars.

--------------------------------------------------------------------------------

- 5 -

8.5                      Governing Law and Attornment. This Agreement shall be
governed by and construed in accordance with the laws of British Columbia and
the federal laws of Canada applicable in British Columbia, and the parties
irrevocably submit to and accept generally and unconditionally the exclusive
jurisdiction of the courts and appellate courts of British Columbia in that
regard.

8.6                      Entire Agreement. This Agreement represents the entire
agreement between the parties in respect to the subject matter of this
Agreement.

8.7                      Waiver and Amendments. No failure or delay by either
party in exercising any power or right under this Agreement shall operate as a
waiver of such power or right. No single or partial exercise of any right or
power under this Agreement shall preclude any further or other exercise of such
right or power. No amendment, change, modification or waiver of this Agreement
shall be valid unless it is in writing and signed by each party to this
Agreement.

8.8                      Further Assurances. Each of the parties shall promptly
execute and deliver such further documents and assurances and take such further
actions as may from time to time be required to carry out the intent and purpose
of this Agreement.

8.9                      Notice. Any notice, direction, request or other
communication required or contemplated by any provision of this Agreement shall
be given in writing and shall be given by delivering, faxing or emailing same to
the parties as follows:

  (a)

To the Company at:

       

Lusora Inc.

 

1st Floor, 795 Folsom Street
San Francisco, CA 94107

       

Attention: Dan Bauer

       

Fax No:   (415) 276-6314
Email:   dbauer@lusora.com

        (b)

To the Employee at the contact information provided below.

       

Derek James Victor Barber
10880 Ryan Road
Richmond, BC   V7A 2G4

Any such notice, direction, request or other communication shall be deemed to
have been given or made on the date on which it was delivered or, in the case of
fax, on the next Day after receipt of transmission.

IN WITNESS WHEREOF the parties have hereunto set their hands and seals effective
as of the date first above written.

SIGNED, SEALED AND DELIVERED BY

LUSORA INC.

Per: /s/ Dan Bauer
       Authorized Signatory

Name of Signatory: Dan Bauer

--------------------------------------------------------------------------------

- 6 -

Title of Signatory: Director

Full Name of Employee: Derek James Victor Barber     Full Address of Employee
(including postal code):         Home Phone:
_______________________________________       Home Fax:
_________________________________________

SIGNED, SEALED AND DELIVERED
by Derek James Victor Barber:

/s/ Derek James Victor Barber
Signature of Employee

--------------------------------------------------------------------------------

- 7 -

SCHEDULE “A”

Definitions

In the Agreement to which this Schedule is attached, the following words and
expressions have the following meanings unless the context otherwise requires:

  (a)

“Affiliate” means any person or entity controlled by, controlling or under
common control with the Company. For the purposes of this definition, the term
“control” when used with respect to any person or entity means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether as an officer or director, through the ownership of voting
securities, by contract or otherwise. The term Affiliate of the Company
specifically includes:

            (i)

any subsidiary or parent of the Company; and

            (ii)

any company or enterprise, individuals or their successors, any subsidiary or
parent of any of them or of the Company which owns, directly or indirectly, more
than 10% of the voting securities or any similar indicia of ownership.

            (b)

“Cause” includes, without limitation, the following:

            (i)

the Employee’s failure or refusal to faithfully or diligently perform his Duties
or meet his obligations under this Agreement, including any breach of any term
of this Agreement;

            (ii)

the Employee’s failure or refusal to comply in good faith with the instructions
given by his Superior from time to time;

            (iii)

the Employee’s failure or refusal to comply with the Policies established by the
Company from time to time;

            (iv)

the Employee’s commission of any act of gross negligence or gross incompetence
in the conduct of his Duties, or in the performance of his obligations under
this Agreement; and

            (v)

the Employee’s fraud, dishonesty or other misconduct, wilful or otherwise,
including, without limitation, the Employee being:

            (A)

convicted of a criminal offence involving fraud or dishonesty; or

            (B)

sanctioned by a corporate registry, stock exchange, securities commission or
other similar regulatory organization in respect of a breach of corporate,
commercial or securities rules, policies, laws or regulations;

For the purposes of this definition and without limitation, Cause does not
include a reduction in the Employee’s Salary, Bonuses or Benefits implemented by
the Company acting in good faith to respond to adverse market conditions, or in
response to adverse cash flow issues then being faced by the Company.

--------------------------------------------------------------------------------

- 8 -

  (c)

“Confidential Information” means information disclosed to the Employee, known by
the Employee or developed by the Employee (alone or with others) as a
consequence of or through:

          (i)

his position as a director, officer, employee or consultant of the Company or of
an Affiliate of the Company; or

          (ii)

his relationship with the Company or an Affiliate of the Company;

which information is not generally known in the industry in which the Company or
its Affiliates are or may operate, but only to the extent that such information
relates to the Business of the Company including, without limitation,
information relating to:

  (iii)

technologies, services and products owned, licensed or developed by or for the
Company or its Affiliates;

        (iv)

Intellectual Property of the Company and its Affiliates;

        (v)

existing or potential suppliers, customers and strategic partners of the Company
and its Affiliates;

        (vi)

business plans, strategic plans, research and development plans, marketing
plans, financing plans, merger and acquisition plans, strategic partnering
plans, human resource plans, investor relation plans or other corporate and
business plans of any kind whatsoever of the Company and of its Affiliates;

        (vii)

revenue models, pricing strategies, billing methods of the Company and of its
Affiliates; and

        (viii)

directors, officers, employees, consultants and professional advisors of the
Company and of its Affiliates;

however, Confidential Information does not include information which:

  (i)

is or has been generally available to the public by any means, through no fault
of the Employee, and without breach of this Agreement; or

        (ii)

the Employee is compelled by law to disclose to a court of competent authority;

        (iii)

is or has been lawfully disclosed to the Employee by a third party without an
obligation of confidentiality being imposed upon the Employee; or

        (iv)

has been disclosed without restriction by the Company or by a third party owner
of the Confidential Information.


  (d)

“Day” means business day.

        (e)

“Intellectual Property” is used in its broadest sense and means and includes any
statutory, common law, equitable, contractual or proprietary interest,
recognized currently or in future, in knowledge received or transmitted through
investigation, observation, experience, study, instruction, discovery, creation,
improvement, or publication, regardless of the form or medium in which the
knowledge is embodied and whether or not patentable or copyrightable in respect
of the Intellectual Property. The term Intellectual Property includes the
following:


--------------------------------------------------------------------------------

- 9 -

  (i)

knowledge and its embodiments including:

          (A)

technical information, including meeting and collaboration notes, contents of
laboratory notebooks, data, formulae, drawings, diagrams, blueprints, know-how,
concepts, processes, product plans, service plans, computer software,
flowcharts, specifications, design documents, and models; and

          (B)

business information including data, databases, business models, market research
and forecasts; and customer lists;

          (ii)

interests currently recognized including rights of confidence in information,
ideas, concepts and know-how, patent rights in inventions, copyrights in
artistic, literary, dramatic, musical, and neighbouring works, design rights in
designs, and trademark rights in reputations, marks and domain names;

          (iii)

copyrightable works of authorship including, without limitation, any technical
descriptions for products, user guides, illustrations, advertising materials,
computer programs (including the contents of read only memories) and any
contribution to such materials; and

          (iv)

all trademarks, trade names, business names, patents, inventions, copyrights,
software, source code, object code, service marks, brand names, industrial
designs and all other industrial or intellectual property and all applications
therefore and all goodwill connected therewith, including, without limitation,
all licenses, registered user agreements and all like rights of any kind
whatsoever, that may be developed, owned or licensed by the Company or any
Affiliate of the Company or otherwise relating to the business of the Company or
any other business in which the Company or any Affiliate of the Company may
become engaged.


  (f)

“Policies” means all of the rules, policies, standards, procedures, guidelines
and employment manuals of the Company and of its Affiliates in place from time
to time including, without limitation, sexual and other harassment policies,
black-out and insider trading policies.

        (g)

“Third Party Information” means Confidential Information that has been disclosed
to the Company or an Affiliate of the Company by a third party and that the
Company or such Affiliate of the Company is obligated to treat as confidential.

        (h)

“Share” or “Shares” means, as the case may be, one or more common shares without
par value in the capital stock of the Company.


--------------------------------------------------------------------------------